Title: From George Washington to Brigadier General Charles Scott, 29 September 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Head Quarters Fredericksburg 29th Septr 1778
          
          I received your letter of the 28 Inst. late last night.
          You will continue your information of the enemys progress; and by those means which you have set on foot, for the obtaining intelligence from New-york, endeavour to learn as much as possible of their naval force—their number—their sailing—or detachments—All facts of this kind are of the utmost importance to the Count d’Estaing, and every thing in our power should be done to obtain them. You will direct a particular attention this way as well as those movements—among the transports which appear to be of a general nature.
          I am sorry to inform you that about two O’clock yesterday morning, a party from the enemy surprized Col. Baylor with his corps at Harrington, which they almost entirely cut off—but as I have only received an account of this unfortunate affair from some of those that escaped, and from Gen. Putnam who had it of the same source—there is hope of its not being so bad as represented. The enemy it seems were conducted by inhabitants perfectly acquainted with the country. They avoided all the videts which were posted—penetrating thro bye ways—and unsuspected roads to the very houses where 
            
            
            
            the Dragoons & their officers were quartered. This may afford a very useful caution—to those on a command of observation or harrassment, by instructing them to take care of those parts from whence they suspect no danger, with as much care and vigilance, as the avenues and roads, which point more immediately to the enemy. It is not sufficient that our front and flanks are well secured while there is a possibility of his approaching our rear unobserved. I am Dear Sir &c.
        